          Case 6:20-cv-00804-ADA Document 37 Filed 01/25/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 EXPRESS MOBILE, INC.,

                        Plaintiff,                     Civil Action No. 6:20-cv-00804-ADA

                 v.

 GOOGLE LLC,

                        Defendant.


        DEFENDANT GOOGLE LLC’S OPPOSED MOTION TO STAY PENDING
                 RESOLUTION OF ITS TRANSFER MOTION


       Defendant Google LLC (“Google”) respectfully requests a brief stay of all proceedings

pending resolution of its transfer motion. As explained in Google’s transfer motion, the facts in

this case compellingly demonstrate that the Northern District of California (“NDCA”) is much

more convenient for both Plaintiff and Google. See Dkt. No. 35 (filed Jan. 25, 2021). A stay

would promote efficiency and judicial economy by addressing the threshold issue of venue before

the parties and the Court expend significant resources on substantive aspects of the case.

       “In determining whether a stay is proper, a district court should consider, among other

factors, (1) the potential prejudice to the non-moving party; (2) the hardship and inequity to the

moving party if the action is not stayed; and (3) judicial resources.” Neodron Ltd. v. Dell Techs.,

No. 1-19-cv-00819, 2019 WL 9633629, at *1 (W.D. Tex. Dec. 16, 2019) (Albright, J.) (citing Yeti

Coolers, LLC v. Home Depot U.S.A., Inc., No. 1:17-cv-342, 2018 WL 2122868, at *1 (W.D. Tex.

Jan. 8, 2018) (Pitman, J.).) Here, all relevant legal factors favor the stay.
             Case 6:20-cv-00804-ADA Document 37 Filed 01/25/21 Page 2 of 5




        1.       A Stay Will Not Prejudice Plaintiff.

        Plaintiff will not suffer any prejudice. Google’s proposed stay is limited to the time

required for briefing and resolution of the transfer motion. Plaintiff does not compete with Google

on the market, and it does not seek injunctive relief. (Dkt. No. 32 ¶¶ 149-156.) Accordingly,

Plaintiff will not suffer any prejudice because it can be remedied by money damages for the stay

period if the patents are found valid and infringed. See, e.g., Uniloc 2017 v. LG Elecs. U.S.A., No.

3:1-cv-03071-N, 2020 WL 374545, at *1 (N.D. Tex. Jan. 23, 2020) (granting stay where parties

were not direct competitors).

        Additionally, Plaintiff would not be prejudiced because the case is in its infancy. Plaintiff

has not requested any discovery. The Court set a trial date just one business day ago, and asked

the parties to jointly propose a scheduling order by February 26, 2021. Discovery has not yet

opened, the Markman hearing will not take place until August 3, 2021, and the estimated trial date

is September 12, 2022.

        Finally, as set forth in Google’s transfer motion, Plaintiff would suffer no prejudice because

it previously asserted the same patents in the NDCA. X.Commerce, Inc. v. Express Mobile, Inc.,

No. 3:17-cv-02605-RS (NDCA); Express Mobile, Inc. v. Code & Theory LLC, No. 3:18-cv-04679-

RS (NDCA); Express Mobile, Inc. v. Pantheon Sys., Inc., No. 3:18-cv-04688-RS (NDCA);

Express Mobile, Inc. v. Wix.com, Ltd. et al., No. 3:19-cv-06559-RS (NDCA). Indeed, Plaintiff is

headquartered in the NDCA, which is also where the named inventor of the patents-in-suit (who

is also the founder, current CTO, and former CEO of the plaintiff), Steven Rempell, is located.

Google’s witnesses, Google’s relevant sources of proof, and other relevant third-party witnesses

are also mostly located in California, with none in Texas. Also, a stay would not prejudice Plaintiff

because this case is in its infancy.



                                                  2
            Case 6:20-cv-00804-ADA Document 37 Filed 01/25/21 Page 3 of 5




       2.         Google Will Suffer Hardship Absent A Stay.

       Google will suffer unnecessary hardship from spending resources on Markman

proceedings and claim-construction-related discovery (which will begin around April 2021), and

preliminary invalidity contentions (which will be due around April 2021). Furthermore, invalidity

contentions and claim construction would likely differ under the rules of another district and judge.

For example, for claim construction, this Court presumptively limits the number of terms, whereas

NDCA has no such limit. Compare Albright Order Governing Proceedings—Patent Case Version

3.2 at 4, with NDCA Patent L.R. 4. As another example, this Court requires preliminary invalidity

contentions seven weeks after the case management conference, whereas in NDCA, they are not

due until 59 days after the initial case management conference.          Compare Albright Order

Governing Proceedings—Patent Case Version 3.2 at 2, with NDCA Patent L.R. 3-3.

       3.         A Stay Pending Resolution Of The Transfer Motion Will Conserve Judicial
                  Resources.

       A stay will conserve judicial resources by avoiding the time-intensive tasks of a Markman

hearing and claim construction order. Indeed, conducting such proceedings in this District would

be duplicative because the NDCA court previously conducted claim construction proceedings and

construed the terms. X.Commerce, Inc. v. Express Mobile, Inc., No. 3:17-cv-02605-RS, 2018 WL

10704439 (N.D. Cal. Sept. 12, 2018). There is no reason for this Court to duplicate that effort if

the case will be transferred to the NDCA.

       Accordingly, all relevant factors favor a stay. For at least these reasons, Google’s pending

transfer motion should take priority, and Google respectfully requests a short stay pending a

decision on it.




                                                 3
        Case 6:20-cv-00804-ADA Document 37 Filed 01/25/21 Page 4 of 5




Dated: January 25, 2021                    Respectfully submitted,

                                           /s/ Ameet A. Modi

                                           MANN, TINDEL, THOMPSON

                                           J. Mark Mann
                                           State Bar No. 12926150
                                           mark@themannfirm.com
                                           G. Blake Thompson
                                           State Bar No. 24042033
                                           blake@themannfirm.com
                                           MANN | TINDEL | THOMPSON
                                           201 E. Howard St.
                                           Henderson, Texas 75654
                                           Telephone: 903-657-8540
                                           Facsimile: 903-657-6003

                                           DESMARAIS LLP

                                           Ameet A. Modi (pro hac vice)
                                           Emily H. Chen (pro hac vice)
                                           101 California Street
                                           San Francisco, California 94111
                                           T: (415) 573-1900
                                           F: (415) 573-1901
                                           amodi@desmaraisllp.com
                                           echen@desmaraisllp.com

                                           Karim Z. Oussayef (pro hac vice)
                                           230 Park Avenue
                                           New York, New York 10169
                                           T: (212) 351-3400
                                           F: (212) 351-3401
                                           koussayef@desmaraisllp.com

                                           Attorneys for Defendant Google LLC




                                      4
         Case 6:20-cv-00804-ADA Document 37 Filed 01/25/21 Page 5 of 5




                             CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule CV-7(i), counsel for Defendant, Google LLC, conferred with
counsel for Plaintiff, Express Mobile, Inc. on January 22, 2021 in a good-faith effort to resolve
the matter presented herein and counsel for Plaintiff stated that it opposed the motion.

                                                     /s/ Ameet A. Modi
                                                     Ameet A. Modi



                                CERTIFICATE OF SERVICE

         I hereby certify that all counsel of record who have consented to electronic service are
being served with a copy of this document via CM/ECF on January 25, 2021. I also hereby
certify that all counsel of record who have consented to electronic service are being served with a
notice of filing this document, pursuant to L.R. CV-5.2 on January 25, 2021.

                                                     /s/ Ameet A. Modi
                                                     Ameet A. Modi




                                                 5
